UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13507 SB FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Ohio 34-1395608 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 401 Clinton Street, Defiance, Ohio 43512 (Address of principal executive offices) (Zip Code) (419) 783-8950 (Registrant’s telephone number, including area code) RURBAN FINANCIAL CORP. (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large Accelerate FileroAccelerated FileroNon-Accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Shares, without par value 4,866,629 shares (class) (Outstanding at May 14, 2013) SB FINANCIAL GROUP, INC. FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 40 PART II – OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Mine Safety Disclosures 41 Item 5. Other Information 41 Item 6. Exhibits 41 Signatures 42 PART I – FINANCIAL INFORMATION Item 1. Financial Statements SB Financial Group, Inc. Condensed Consolidated Balance Sheets March 31, 2013 and December 31, 2012 March December ($ in Thousands) (unaudited) ASSETS Cash and due from banks $ Securities available for sale, at fair value Other securities - FRB and FHLB Stock Total investment securities Loans held for sale Loans, net of unearned income Allowance for loan losses ) ) Net loans Premises and equipment, net Purchased software Cash surrender value of life insurance Goodwill Core deposits and other intangibles Foreclosed assets held for sale, net Mortgage servicing rights Accrued interest receivable Other assets Total assets $ LIABILITIES AND EQUITY Deposits Non interest bearing demand $ Interest bearing demand Savings Money market Time deposits Total deposits Notes payable Advances from Federal Home Loan Bank Repurchase agreements Trust preferred securities Accrued interest payable Other liabilities Total liabilities Equity Preferred stock - - Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost (163,304 , 165,654 shares) ) ) Total equity Total liabilities and equity $ See notes to condensed consolidated financial statements (unaudited) Note: The balance sheet at December 31, 2012 has been derived from theaudited consolidated financial statements at that date 3 SB Financial Group, Inc. Condensed Consolidated Statements of Income (Unaudited) ($ in thousands, except share data) Three Months Ended March March Interest income Loans Taxable $ $ Nontaxable 24 23 Securities Taxable Nontaxable Total interest income Interest expense Deposits Other borrowings 14 34 Repurchase Agreements 2 68 Federal Home Loan Bank advances 90 74 Trust preferred securities Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Data service fees Trust fees Customer service fees Gain on sale of mtg. loans & OMSR's Mortgage loan servicing fees, net Gain on sale of non-mortgage loans - Net gain on sales of securities 20 - Loss on sale or disposal of assets ) ) Other income Total non-interest income Noninterest expense Salaries and employee benefits Net occupancy expense Equipment expense FDIC insurance expense Data processing fees 77 Professional fees Marketing expense 90 Printing and office supplies 46 78 Telephone and communication Postage and delivery expense State, local and other taxes Employee expense Other intangible amortization expense OREO Impairment 33 - Other expenses Total non-interest expense Income before income tax expense Income tax expense Net income $ $ Common share data: Basic earnings per common share $ $ Diluted earnings per common share $ $ See notes to condensed consolidated financial statements (unaudited) 4 SB Financial Group, Inc. Consolidated Statements of Comprehensive Income (unaudited) Three Months Ended Mar. 31, ($'s in thousands) Net income $ $ Other comprehensive(loss) income: Available-for-sale investment securities: Gross unrealized holding gains arising in the period ) Related tax expense ) Less: reclassification adjustment for gains realized in income ) - Related tax expense 7 - Net effect on other comprehensive (loss) income ) Total comprehensive income $ $ SB Financial Group, Inc. Condensed Consolidated Statements of Changes in Stockholders Equity (Unaudited) Accumulated Other ($'s in thousands) Preferred Common Additional Retained Comprehensive Treasury Stock Stock Paid-In Capital Earnings Income (Loss) Stock Total Balance, January 1, 2013 $ - $ ) $ Net Income Other Comprehensive Income ) ) Dividends on Common Stk., $0.025 per share ) ) Stock options exercised (5
